DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,974,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the US Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7, 9-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0121992 A1 to Bortnik et al. (hereinafter “Bortnik”) in view of US Publication No. 2017/0021274 A1 to Vonderhaar (hereinafter “Vonderhaar”).

Concerning claim 2, Bortnik discloses a player computing system for providing information associated with a video game (Abstract), the player computing system comprising: 
a memory configured to store specific computer-executable instructions (paragraphs [0017]-[0021]); and 
a processor in communication with the memory, wherein the processor is configured to execute the specific computer-executable instructions (paragraphs [0017]-[0021]) to at least: 
execute a video game application for the video game that includes a local server configured to execute within the video game application (paragraphs [0018], [0034] – graphics related to action of a video game are generated at a player device with respect to participating in a video game), wherein: 
generate a display item that includes at least part of the statistical information associated with the video game, wherein the at least part of the statistical information included in the display item includes a real-time statistical value that represents a current state of the video game (paragraphs [0041]-[0043] – statistical information associated with the video game is tracked (i.e., requested) by the game console and games using an offline mechanism (i.e., local client component executed on the player device)).
Bortnik lacks specifically disclosing, however, Vonderhaar discloses execute a local client that interfaces with a network (Fig. 1B, paragraphs [0061], [0063], [0068], [0113] – monitoring engine may store a variety of statistics during the game play session and monitoring engine may be located in a local client executing on the player device); the local server, while executing within the video game application: receives from the local client, a request for statistical information associated with the video game, and provides the statistical information associated with the video game to the local client (paragraphs [0030], [0129]-[0134] – player may share graphics, video and/or gameplay statistics for any given time (e.g., real time data provided) with other users via email, text, or other selectable graphical user interface objects that enable recipients to access the shared information); capture a set of captured images, wherein the set of captured images includes a first rendered image associated with an output of the video game and the display item, and wherein the first rendered image is an image of the current state of the video game and is associated with the real-time statistical value; and transmit the set of captured images for presentation by another computing device (paragraphs [0030], [0129]-[0134] – player may share graphics, video and/or gameplay statistics for any given time (e.g., real time data provided) with other users via email, text, or other selectable graphical user interface objects that enable recipients to access the shared information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the sharing of statistical data displayed with images captured as disclosed by Vonderhaar in the system of Bortnik to instantly share statistical information related to a video game in order to provide players a community where they can share up to date information, thereby increasing player participation in a game.

Concerning claim 5, see the rejection of claim 2.

Concerning claim 7, Bortnik discloses wherein the video game is a multi-player video game executed by a video game server and by a plurality of video game clients, and wherein the video game application is executed by at least one video game client of the plurality of video game clients (Fig. 3, paragraphs [0035] – [0038] – players may participate in multiplayer games).  Vonderhaar in a similar field of endeavor discloses wherein the video game is a multi-player video game executed by a video game server and by a plurality of video game clients, and wherein the first video game application is included in the plurality of video game clients (paragraph [0045]).

Concerning claim 9, Bortnik discloses wherein a statistics service external to the video game provides to the local server a statistics about a player operating another player computing device (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 10, Bortnik discloses wherein the display item includes information generated by a source external to the video game, and wherein the source comprises at least one of a statistics service or a third party content service (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 11, Bortnik discloses wherein additional content from a third party service is selectively included in the set of captured images by a player operating the player computing device (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 14, Bortnik lacks disclosing, however, Vonderhaar discloses wherein the local server provides the statistical information associated with the video game to the local client with substantially no detectable latency between a game play event and statistics corresponding to the game play event (paragraphs [0030], [0129]-[0134] – player may share graphics, video and/or gameplay statistics for any given time (e.g., real time data provided) with other users via email, text, or other selectable graphical user interface objects that enable recipients to access the shared information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the sharing of statistical data displayed with images captured as disclosed by Vonderhaar in the system of Bortnik to instantly share statistical information related to a video game in order to provide players a community where they can share up to date information, thereby increasing player participation in a game.

Concerning claim 15, Bortnik discloses further comprising generating, at the player computing device, a player interface that include players statistical information that is observed by a player operating the computing device (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 16, Bortnik discloses wherein the first rendered image and the display item are encoded and transmitted separately to the other computing device for presentation (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 17, Bortnik discloses wherein a timestamp is added to at least the first image of the set of captured images for matching the first rendered image to corresponding statistical information included in the display item (paragraphs [0036], [0037] – gamer profile which may include statistics and which is displayed to multiple users may be edited external to the video game).

Concerning claim 19, see the rejection of claim 2.

Claims 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnik and Vonderhaar and further in view of US Publication No. 2003/0130040 A1 to Dripps (hereinafter “Dripps”).
Concerning claims 3 and 12, the combination of Bortnik/Vonderhaar lacks specifically disclosing, however, Dripps discloses wherein the local server configured to execute within the video game application interacts with at least part of a default schema that maps a uniform resource locator (URL) to at least one of an entity, a component, or a property associated with the video game (paragraph [0043]- the web server client communicates using http protocol to properties associated with the video game using web address (i.e., URLs)).   The combination of Bortnik/Vonderhaar lacks specific details on the protocol used to display statistical information, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HTTP protocol as disclosed by Dripps in the system of Bortnik/Vonderhaar to display statistical information related to a video game because the simple substitution of one known element for another may obtain predictable results and to provide a system which can support transmitting large files without slowing down the transmission bandwidth.

Concerning claim 13, Bortnik lacks specifically disclosing, however, Vonderhaar discloses wherein the schema is provided to the local server via an application programming interface (paragraphs [0030], [0129]-[0134] – player may share graphics, video and/or gameplay statistics for any given time (e.g., real time data provided) with other users via email, text, or other selectable graphical user interface objects including Facebook, Google+, Twitter, etc. (i.e., URLs) that enable recipients to access the shared information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the sharing of statistical data using the method as disclosed by Vonderhaar in the system of Bortnik to instantly and easily share statistical information related to a video game thereby making the game more user friendly to interact with other players which would increase player interest in the game.


Claims 4, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnik, Vonderhaar, and further in view of US Publication No. 2014/0018165 A1 to Kern et al. (hereinafter “Kern”).

Concerning claim 4, Bortnik/Vonderhaar lack specifically disclosing, however, Kern discloses further comprising a display for presenting rendered images associated with the output of the video game, wherein the first rendered image is included in the rendered images and the processor is configured to execute further specific computer-executable instructions to at least provide a part of the rendered images to the display for presentation (Fig. 4, element 432; paragraphs [0023]-[0025], [0062]-[0066] – statistical information is an overlay on top of the live game).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use overlay which layers the images as disclosed by Kern in the system of Bortnik/Vonderhaar to display the statistical information related to a video game in an organized and efficient manner and to increase the amount of data which may be provided to the user.

Concerning claim 18, Bortnik/Vonderhaar lack specifically disclosing, however, Kern discloses wherein the display item and the first rendered image are at least one of layered, resized, cropped, or transformed for presentation based at least in part on a layout definition (Fig. 4, element 432; paragraphs [0023]-[0025], [0062]-[0066] – statistical information is an overlay on top of the live game).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use overlay which layers the images as disclosed by Kern in the system of Bortnik/Vonderhaar to display the statistical information related to a video game in an organized and efficient manner and to increase the amount of data which may be provided to the user.

Concerning claim 20, Bortnik/Vonderhaar lack specifically disclosing, however, Kern discloses wherein the display item is displayed by the player computing device externally to a player view of the video game (Fig. 4, element 432; paragraphs [0023]-[0025], [0062]-[0066] – statistical information is an overlay on top of the live game).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use overlay which layers the images as disclosed by Kern in the system of Bortnik/Vonderhaar to display the statistical information related to a video game in an organized and efficient manner and to increase the amount of data which may be provided to the user.

Concerning claim 21, Bortnik/Vonderhaar lack specifically disclosing, however, Kern discloses wherein at least one of a statistical attribute of the display item or a presentation format of the display item is selected for generating the display item (Fig. 4, element 432; paragraphs [0023]-[0025], [0062]-[0066] – statistical information is an overlay on top of the live game).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use overlay which layers the images as disclosed by Kern in the system of Bortnik/Vonderhaar to display the statistical information related to a video game in an organized and efficient manner and to increase the amount of data which may be provided to the user.

Concerning claim 22, Bortnik discloses wherein the statistical information associated with the video game includes at least one of an image, a video, a graphic, a map or an icon (paragraphs [0035]-[0037]). In a similar field of endeavor, Vonderhaar discloses wherein the statistical information associated with the video game includes at least one of images, videos, graphics, maps or icons (paragraphs [0030], [0129]-[0134] – player may share graphics, video and/or gameplay statistics with other users via email, text, or other selectable graphical user interface objects that enable recipients to access the shared information).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bortnik, Vonderhaar and further in view of US Publication No. 2017/0282075 A1 to Michot et al. (hereinafter “Michot”).

Concerning claim 8, Bortnik/Vonderhaar lacks specifically disclosing, however, Michot discloses wherein at least a first portion of the statistical information is provided from the local server to the local client using a Web Socket connection (paragraphs [0037], [0058] – [0062] – using WebSocket connection for handling media streams). Bortnik/Vonderhaar lacks specific details on the protocol used to display statistical information, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protocol as disclosed by Michot in the system of Bortnik/Vonderhaar to display statistical information related to a video game because the simple substitution of one known element for another may obtain predictable results and to efficiently speed up transmission of data.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715